—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered December 4, 2000, which, to the extent appealed from, as limited by the brief, struck the answer of defendants A and K Taxi Corp. and Mustafa Kilic, unanimously reversed, on the law, the facts and in the exercise of discretion, without costs, the answer reinstated, and the motion to preclude defendant Kilic from offering evidence at trial granted unless defendant appears for examination before trial within a time period to be set by the motion court.
Having already reinstated the answer of defendant-respondent Querol (283 AD2d 184), struck in the same motion presently under review, we reinstate the answer of defendants-appellants herein on the basis of the same reasoning and conditions set forth in our prior order. If defendant fails to appear for a deposition within the time frame set by the motion court, a sufficient sanction would be to preclude the use of Kilic’s testimony at trial. Concur — Williams, J.P., Tom, Rosenberger, Wallach and Marlow, JJ.,